                                     Case 2:19-cv-10686-DMG-JEM Document 25 Filed 06/26/20 Page 1 of 11 Page ID #:135



                                         1 Marcos D. Sasso (SBN 228905)
                                           sassom@ballardspahr.com
                                         2 BALLARD SPAHR LLP
                                           2029 Century Park East, Suite 800
                                         3 Los Angeles, CA 90067-2909
                                           Telephone: 424.204.4400
                                         4 Facsimile: 424.204.4350

                                         5   Attorneys for Defendant
                                             Capital One Bank (USA), N.A.
                                         6

                                         7

                                         8                      UNITED STATES DISTRICT COURT
                                         9                     CENTRAL DISTRICT OF CALIFORNIA
                                        10

                                        11   STUART HANNEMAN,
Los Angeles, California 90067-2909




                                                                                  Case No. 2:19-cv-10686-DMG-SS
 2029 Century Park East, Suite 800




                                        12                         Plaintiff
       Ballard Spahr LLP




                                        13         vs.                            STIPULATED PROTECTIVE
                                                                                  ORDER
                                        14   CAPITAL ONE BANK (USA), N.A.,
                                        15                         Defendant.
                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                   STIPULATED PROTECTIVE ORDER
                                     Case 2:19-cv-10686-DMG-JEM Document 25 Filed 06/26/20 Page 2 of 11 Page ID #:136



                                         1
                                                   The parties to this Stipulated Protective Order have agreed to the terms of this
                                         2
                                             Order; accordingly, it is ORDERED:
                                         3
                                                   1.       Scope. All materials produced or adduced in the course of discovery,
                                         4
                                             including initial disclosures, responses to discovery requests, documents produced
                                         5
                                             by third-parties pursuant to this confidentiality order, deposition testimony and
                                         6
                                             exhibits, and information derived directly therefrom (hereinafter collectively
                                         7
                                             “documents”), shall be subject to this Order concerning Confidential Information as
                                         8
                                             defined below. This Order is subject to the Local Rules of this District and the
                                         9
                                             Federal Rules of Civil Procedure on matters of procedure and calculation of time
                                        10
                                             periods.
                                        11
Los Angeles, California 90067-2909




                                                   2.       Confidential Information. As used in this Order, “Confidential
 2029 Century Park East, Suite 800




                                        12
                                             Information” means information designated as “CONFIDENTIAL” by the
       Ballard Spahr LLP




                                        13
                                             producing party that falls within one or more of the following categories:
                                        14
                                             (a) information prohibited from disclosure by statute; (b) information that reveals
                                        15
                                             trade secrets; (c) research, technical, commercial or financial information that the
                                        16
                                             party has maintained as confidential; (d) medical information concerning any
                                        17
                                             individual; (e) personal identity information; (f) income tax returns (including
                                        18
                                             attached schedules and forms), W-2 forms and 1099 forms; or (g) personnel or
                                        19
                                             employment records of a person who is not a party to the case. Information or
                                        20
                                             documents that are available to the public may not be designated as Confidential
                                        21
                                             Information.
                                        22
                                                   3.       Designation.   A party may designate a document as Confidential
                                        23
                                             Information for protection under this Order by placing or affixing the words
                                        24
                                             “CONFIDENTIAL” on the document and on all copies in a manner that will not
                                        25
                                             interfere with the legibility of the document. As used in this Order, “copies” includes
                                        26
                                             electronic images, duplicates, extracts, summaries or descriptions that contain the
                                        27
                                             Confidential Information. The marking “CONFIDENTIAL” shall be applied prior
                                        28

                                                                                    1
                                                                       STIPULATED PROTECTIVE ORDER
                                     Case 2:19-cv-10686-DMG-JEM Document 25 Filed 06/26/20 Page 3 of 11 Page ID #:137



                                         1   to or at the time of the documents are produced or disclosed. Applying the marking
                                         2   “CONFIDENTIAL” to a document does not mean that the document has any status
                                         3   or protection by statute or otherwise except to the extent and for the purposes of this
                                         4   Order. Any copies that are made of any documents marked “CONFIDENTIAL”
                                         5   shall also be so marked, except that indices, electronic databases or lists of
                                         6   documents that do not contain substantial portions or images of the text of marked
                                         7   documents and do not otherwise disclose the substance of the Confidential
                                         8   Information are not required to be marked.
                                         9         4.     Depositions. Deposition testimony is protected by this Order only if
                                        10   designated as “CONFIDENTIAL” on the record at the time the testimony is taken.
                                        11   Such designation shall be specific as to the portions that contain Confidential
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                        12   Information. Deposition testimony so designated shall be treated as Confidential
       Ballard Spahr LLP




                                        13   Information protected by this Order until fourteen days after delivery of the
                                        14   transcript by the court reporter to any party or the witness. Within fourteen days after
                                        15   delivery of the transcript, a designating party may serve a Notice of Designation to
                                        16   all parties of record identifying the specific portions of the transcript that are
                                        17   designated Confidential Information, and thereafter those portions identified in the
                                        18   Notice of Designation shall be protected under the terms of this Order.
                                        19         5.     Protection of Confidential Material.
                                        20               a.        General Protections. Confidential Information shall not be used
                                        21   or disclosed by the parties, counsel for the parties or any other persons identified in
                                        22   subparagraph (b) for any purpose whatsoever other than in this litigation, including
                                        23   any appeal thereof.
                                        24               b.        Limited Third-Party Disclosures. The parties and counsel for the
                                        25   parties shall not disclose or permit the disclosure of any Confidential Information to
                                        26   any third person or entity except as set forth in subparagraphs (1)-(9). Subject to
                                        27

                                        28
                                                                                     2
                                                                        STIPULATED PROTECTIVE ORDER
                                     Case 2:19-cv-10686-DMG-JEM Document 25 Filed 06/26/20 Page 4 of 11 Page ID #:138



                                         1   these requirements, the following categories of persons may be allowed to review
                                         2   Confidential Information:
                                         3
                                                         1) Counsel. Counsel for the parties and employees of counsel who
                                         4
                                                            have responsibility for the action;
                                         5
                                                         2) Parties. Individual parties and employees of a party but only to the
                                         6
                                                            extent counsel determines in good faith that the employee’s
                                         7                  assistance is reasonably necessary to the conduct of the litigation in
                                         8
                                                            which the information is disclosed;

                                         9               3) The Court and its personnel;
                                        10
                                                         4) Court Reporters and Recorders. Court reporters and recorders
                                        11                  engaged for depositions;
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                        12
                                                         5) Contractors. Those persons specifically engaged for the limited
       Ballard Spahr LLP




                                        13                  purpose of making copies of documents or organizing or processing
                                        14
                                                            documents, including outside vendors hired to process
                                                            electronically stored documents;
                                        15

                                        16               6) Consultants and Experts. Consultants, investigators, or experts
                                                            employed by the parties or counsel for the parties to assist in the
                                        17                  preparation and trial of this action but only after such persons have
                                        18                  completed the certification contained in Attachment A,
                                                            Acknowledgment of Understanding and Agreement to Be Bound;
                                        19

                                        20               7) Witnesses at depositions. During their depositions, witnesses in this
                                                            action to whom disclosure is reasonably necessary. Witnesses shall
                                        21                  not retain a copy of documents containing Confidential
                                        22                  Information, except witnesses may receive a copy of all exhibits
                                                            marked at their depositions in connection with review of the
                                        23                  transcripts. Pages of transcribed deposition testimony or exhibits to
                                        24                  depositions that are designated as Confidential Information
                                                            pursuant to the process set out in this Order must be separately
                                        25                  bound by the court reporter and may not be disclosed to anyone
                                        26                  except as permitted under this Order.

                                        27

                                        28
                                                                                  3
                                                                     STIPULATED PROTECTIVE ORDER
                                     Case 2:19-cv-10686-DMG-JEM Document 25 Filed 06/26/20 Page 5 of 11 Page ID #:139



                                         1               8) Author or recipient. The author or recipient of the document (not
                                         2                  including a person who received the document in the course of
                                                            litigation); and
                                         3

                                         4               9) Others by Consent. Other persons only by written consent of the
                                                            producing party or upon order of the Court and on such conditions
                                         5                  as may be agreed or ordered.
                                         6
                                                         10) Control of Documents. Counsel for the parties shall make
                                         7                   reasonable efforts to prevent unauthorized or inadvertent disclosure
                                         8                   of Confidential Information. Counsel shall maintain the originals
                                                             of the forms signed by persons acknowledging their obligations
                                         9                   under this Order for a period of three years after the termination of
                                        10                   the case.

                                        11         6.    Inadvertent Failure to Designate. An inadvertent failure to designate a
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                        12 document as Confidential Information does not, standing alone, waive the right to
       Ballard Spahr LLP




                                        13 so designate the document. If a party designates a document as Confidential

                                        14 Information after it was initially produced, the receiving party, on notification of the

                                        15 designation, must make a reasonable effort to assure that the document is treated in

                                        16 accordance with the provisions of this Order. No party shall be found to have

                                        17 violated this Order for failing to maintain the confidentiality of material during a

                                        18 time when that material has not been designated Confidential Information, even

                                        19 where the failure to so designate was inadvertent and where the material is

                                        20 subsequently designated Confidential Information.

                                        21         7.    Filing of Confidential Information. This Order does not, by itself,
                                        22 authorize the filing of any document under seal. Any party wishing to file a

                                        23 document designated as Confidential Information in connection with a motion, brief

                                        24 or other submission to the Court must comply with the rules of civil procedure.

                                        25         8.    Challenges by a Party to Designation as Confidential Information. The
                                        26 designation of any material or document as Confidential Information is subject to

                                        27 challenge by any party. The following procedure shall apply to any such challenge.

                                        28
                                                                                  4
                                                                     STIPULATED PROTECTIVE ORDER
                                     Case 2:19-cv-10686-DMG-JEM Document 25 Filed 06/26/20 Page 6 of 11 Page ID #:140



                                         1               a.     Meet and Confer. A party challenging the designation of
                                         2 Confidential Information must do so in good faith and must begin the process by

                                         3 conferring directly with counsel for the designating party. In conferring, the

                                         4 challenging party must explain the basis for its belief that the confidentiality

                                         5 designation was not proper and must give the designating party an opportunity to

                                         6 review the designated material, to reconsider the designation, and, if no change in

                                         7 designation is offered, to explain the basis for the designation. The designating party

                                         8 must respond to the challenge within ten (10) calendar days.

                                         9               b.     Judicial Intervention. A party that elects to challenge a
                                        10 confidentiality designation may file and serve a motion that identifies the challenged

                                        11 material and sets forth in detail the basis for the challenge. Each such motion must
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                        12 be accompanied by a competent declaration that affirms that the movant has
       Ballard Spahr LLP




                                        13 complied with the meet and confer requirements of this procedure. The burden of

                                        14 persuasion in any such challenge proceeding shall be on the designating party. Until

                                        15 the Court rules on the challenge, all parties shall continue to treat the materials as

                                        16 Confidential Information under the terms of this Order. If the Court strikes the

                                        17 confidential designation(s), the challenging party may request reasonable attorneys’

                                        18 fees and costs incurred in bringing the motion if the Court determines that the

                                        19 challenging party substantially prevailed in obtaining the relief sought.

                                        20         9.    Action by the Court. Applications to the Court for an order relating to
                                        21 materials or documents designated Confidential Information shall be by motion.

                                        22 Nothing in this Order or any action or agreement of a party under this Order limits

                                        23 the Court’s power to make orders concerning the disclosure of documents produced

                                        24 in discovery or at trial.

                                        25         10.   Use of Confidential Documents or Information at Trial. Nothing in this
                                        26 Order shall be construed to affect the use of any document, material, or information

                                        27 at any trial or hearing. A party that intends to present or that anticipates that another

                                        28
                                                                                    5
                                                                       STIPULATED PROTECTIVE ORDER
                                     Case 2:19-cv-10686-DMG-JEM Document 25 Filed 06/26/20 Page 7 of 11 Page ID #:141



                                         1   party may present Confidential Information at a hearing or trial shall bring that issue
                                         2   to the Court’s and parties’ attention by motion or in a pretrial memorandum without
                                         3   disclosing the Confidential Information. The Court may thereafter make such orders
                                         4   as are necessary to govern the use of such documents or information at trial.
                                         5         11.     Confidential Information Subpoenaed or Ordered Produced in Other
                                         6   Litigation.
                                         7                 a.    If a receiving party is served with a subpoena or an order issued
                                         8   in other litigation that would compel disclosure of any material or document
                                         9   designated in this action as Confidential Information, the receiving party must so
                                        10   notify the designating party, in writing, immediately and in no event more than three
                                        11   court days after receiving the subpoena or order. Such notification must include a
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                        12   copy of the subpoena or court order.
       Ballard Spahr LLP




                                        13                 b.    The receiving party also must immediately inform in writing the
                                        14   party who caused the subpoena or order to issue in the other litigation that some or
                                        15   all of the material covered by the subpoena or order is the subject of this Order. In
                                        16   addition, the receiving party must deliver a copy of this Order promptly to the party
                                        17   in the other action that caused the subpoena to issue.
                                        18                 c.    The purpose of imposing these duties is to alert the interested
                                        19   persons to the existence of this Order and to afford the designating party in this case
                                        20   an opportunity to try to protect its Confidential Information in the court from which
                                        21   the subpoena or order issued. The designating party shall bear the burden and the
                                        22   expense of seeking protection in that court of its Confidential Information, and
                                        23   nothing in these provisions should be construed as authorizing or encouraging a
                                        24   receiving party in this action to disobey a lawful directive from another court. The
                                        25   obligations set forth in this paragraph remain in effect while the party has in its
                                        26   possession, custody or control Confidential Information by the other party to this
                                        27 case.

                                        28
                                                                                   6
                                                                      STIPULATED PROTECTIVE ORDER
                                     Case 2:19-cv-10686-DMG-JEM Document 25 Filed 06/26/20 Page 8 of 11 Page ID #:142



                                         1         12.    Challenges by Members of the Public to Sealing Orders. A party or
                                         2   interested member of the public has a right to challenge the sealing of particular
                                         3   documents that have been filed under seal, and the party asserting confidentiality
                                         4   will have the burden of demonstrating the propriety of filing under seal.
                                         5         13.    Obligations on Conclusion of Litigation.
                                         6               a.       Order Continues in Force. Unless otherwise agreed or ordered,
                                         7   this Order shall remain in force after dismissal or entry of final judgment not subject
                                         8   to further appeal.
                                         9               b.       Obligations at Conclusion of Litigation. Within sixty days after
                                        10   dismissal or entry of final judgment not subject to further appeal, all Confidential
                                        11   Information and documents marked “CONFIDENTIAL” under this Order, including
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                        12   copies as defined in ¶ 3(a), shall be returned to the producing party unless: (1) the
       Ballard Spahr LLP




                                        13   document has been offered into evidence or filed without restriction as to disclosure;
                                        14   or (2) the receiving party destroys the remaining documents in its possession
                                        15   containing Confidential Information and certifies to the producing party that it has
                                        16   done so. Notwithstanding the foregoing, the receiving party shall not be required to
                                        17   locate, isolate, and return or destroy emails (including attachments to emails) that
                                        18   may include Confidential Information, or Confidential Information contained in
                                        19   deposition transcripts or drafts or expert reports.
                                        20               c.       Retention of Work Product and one set of Filed Documents.
                                        21   Notwithstanding the above requirements to return or destroy documents, counsel
                                        22   may retain (1) attorney work product, including an index that refers or relates to
                                        23   designated Confidential Information so long as that work product does not duplicate
                                        24   verbatim substantial portions of Confidential Information, and (2) one complete set
                                        25   of all documents filed with the Court including those filed under seal. Any retained
                                        26   Confidential Information shall continue to be protected under this Order. An attorney
                                        27

                                        28
                                                                                    7
                                                                       STIPULATED PROTECTIVE ORDER
                                     Case 2:19-cv-10686-DMG-JEM Document 25 Filed 06/26/20 Page 9 of 11 Page ID #:143



                                         1   may use his or her work product in subsequent litigation, provided that its use does
                                         2   not disclose or use Confidential Information.
                                         3               d.      Deletion of Documents filed under Seal from Electronic Case
                                         4   Filing (ECF) System. Filings under seal shall be deleted from the ECF system only
                                         5   upon order of the Court.
                                         6         14.    Order Subject to Modification. This Order shall be subject to
                                         7   modification by the Court on its own initiative or on motion of a party or any other
                                         8   person with standing concerning the subject matter.
                                         9         15.    No Prior Judicial Determination. This Order is entered based on the
                                        10   representations and agreements of the parties and for the purpose of facilitating
                                        11   discovery. Nothing herein shall be construed or presented as a judicial determination
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                        12   that any document or material designated Confidential Information by counsel or the
       Ballard Spahr LLP




                                        13   parties is entitled to protection under Rule 26(c) of the Federal Rules of Civil
                                        14   Procedure or otherwise until such time as the Court may rule on a specific document
                                        15   or issue.
                                        16         16.    Persons Bound. This Order shall take effect when entered and shall be
                                        17   binding upon all counsel of record and their law firms, the parties, and persons made
                                        18   subject to this Order by its terms.
                                        19

                                        20   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                        21   DATED: June 8, 2020                         BALLARD SPAHR LLP
                                        22                                               /s/ Marcos D. Sasso
                                        23
                                                                                         Marcos D. Sasso
                                                                                         2029 Century Park East, Ste. 800
                                        24                                               Los Angeles, CA 90067-2909
                                        25
                                                                                         sassom@ballardspahr.com

                                        26                                               Attorneys for Defendant
                                        27
                                                                                         Capital One Bank (USA), N.A.

                                        28
                                                                                     8
                                                                        STIPULATED PROTECTIVE ORDER
                                Case 2:19-cv-10686-DMG-JEM Document 25 Filed 06/26/20 Page 10 of 11 Page ID #:144



                                      1   DATED: June 8, 2020                 GALE, ANGELO, JOHNSON &
                                                                              PRUETT, P.C.
                                      2
                                                                              /s/ Joe Angelo
                                      3                                       Joe Angelo
                                                                              1430 Blue Oaks Blvd., Ste. 250
                                      4                                       Roseville, CA 95747
                                      5                                       Attorneys for Plaintiff
                                                                              Stuart Hanneman
                                      6

                                      7

                                      8   PURSUANT TO STIPULATION, IT IS SO

                                      9   ORDERED. DATED:       6/26/2020
                                     10                                         United States Magistrate Judge

                                     11
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12
       Ballard Spahr LLP




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                             9
                                                                STIPULATED PROTECTIVE ORDER
                                Case 2:19-cv-10686-DMG-JEM Document 25 Filed 06/26/20 Page 11 of 11 Page ID #:145



                                      1                                        EXHIBIT A
                                      2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                      3   I, _____________________________ [print or type full name], of
                                      4   _________________ [print or type full address], declare under penalty of perjury
                                      5   that I have read in its entirety and understand the Stipulated Protective Order that
                                      6   was issued by the United States District Court for the Northern District of
                                      7   California in the case of Stuart Hanneman v. Capital One, N.A., Civil Action No.
                                      8 2:19-cv-10686. I agree to comply with and to be bound by all the terms of this

                                      9 Stipulated Protective Order and I understand and acknowledge that failure to so

                                     10 comply could expose me to sanctions and punishment in the nature of contempt. I

                                     11 solemnly promise that I will not disclose in any manner any information or item
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 that is subject to this Stipulated Protective Order to any person or entity except in
       Ballard Spahr LLP




                                     13 strict compliance with the provisions of this Order.

                                     14 I further agree to submit to the jurisdiction of the United States District Court for

                                     15 the Northern District of California for the purpose of enforcing the terms of this

                                     16 Stipulated Protective Order, even if such enforcement proceedings occur after

                                     17 termination of this action.

                                     18 I hereby appoint __________________________ [print or type full name] of

                                     19 _______________________________________ [print or type full address and

                                     20 telephone number] as my California agent for service of process in connection

                                     21 with this action or any proceedings related to enforcement of this Stipulated

                                     22 Protective Order.

                                     23 Date: ______________________________________

                                     24 City and State where sworn and signed: _________________________________

                                     25 Printed name: _______________________________

                                     26 Signature: __________________________________

                                     27

                                     28
                                                                                10
                                                                   STIPULATED PROTECTIVE ORDER
